                         Case 1:21-cv-00238-JEB Document 6
                                                         3 Filed 03/05/21
                                                                 01/28/21 Page 1
                                                                               8 of 4
                                                                                    8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:21-cv-238-JEB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)      US ATTORNEY

 was received by me on (date)            01/28/2021                     .

           ’ I personally served the summons on the individual at (place)
                                                                                         on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                               , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                         on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                                        ; or

           X Other (specify):
           ’                       ON 02/02/2021 VIA USPS CERTIFIED MAIL AT:
                                   US ATTORNEY, ATTN: CIVIL PROCESS
                                   CLERK                                                                                                             .
                                   555 4TH STREET NW
                                   WASHINGTON DC 20530                                                                               $11.55

           My fees are $                           for travel and $                          for services, for a total of $          0.00            .


           I declare under penalty of perjury that this information is true.


                                                                 /s/ hashim g. jeelani
 Date:     02/12/2021
                                                                                                     Server’s signature

                                                                  HASHIM G. JEELANI, ATTORNEY

                                                                                                 Printed name and title
                                                                 28411 NORTHWESTERN HWY, SUITE 875
                                                                 SOUTHFIELD, MI 48034



                                                                                                     Server’s address

 Additional information regarding attempted service, etc:
Case 1:21-cv-00238-JEB Document 6 Filed 03/05/21 Page 2 of 4
Case 1:21-cv-00238-JEB Document 6 Filed 03/05/21 Page 3 of 4
Case 1:21-cv-00238-JEB Document 6 Filed 03/05/21 Page 4 of 4
